Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Eric Madigan (76405) on 08/10/2022.

The application has been amended as follows:








1.	(Currently Amended) A method of wireless communication at a first user equipment (UE), comprising: 
receiving a first data transmission directly from a second UE in a first transmission time interval (TTI);
receiving a first reference signal directly from the second UE in the first TTI;

transmitting, to the second UE, information indicative of channel quality based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI or a second TTI consecutively following the first TTI; and 
receiving a second data transmission from the second UE having one or more transmission parameters of the second TTI adapted based on: (i) the information indicative of channel quality transmitted to the second UE, and (ii) an amount of data in the second data transmission.

2.	(Original) The method of claim 1, wherein the first reference signal comprises a channel state information-reference signal (CSI-RS).

3.	(Currently Amended) The method of claim 2, wherein the CSI-RS is multiplexed with [[the]] a second reference signal. 

4.	(Canceled)

5.	(Previously Presented) The method of claim 2, wherein the CSI-RS is received in a single symbol of the first TTI.

6.	(Original) The method of claim 1, wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication.

7.	(Canceled)

8.	(Previously Presented) The method of claim 1, wherein the information indicative of channel quality is transmitted after the ACK/NACK.

9.	(Canceled)

10.	(Previously Presented) The method of claim 1, wherein the information indicative of channel quality is transmitted prior to the ACK/NACK.

11.	(Currently Amended) The method of claim 1, wherein [[the]] a second reference signal comprises rank or precoding adapted based on the information indicative of channel quality.

12.	(Original) The method of claim 11, wherein the first reference signal does not comprise precoding.

13.	(Original) The method of claim 11, wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE.

14.	(Previously Presented) The method of claim 1, further comprising: 
receiving a first control signal indicating at least one of a target UE identification, a reference signal pattern, or a rank indicator (RI), wherein the first control signal is received in the first TTI. 

15.	(Original) The method of claim 14, further comprising: 
receiving a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate. 

16.	(Original) The method of claim 1, further comprising: 
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal. 

17.	(Original) The method of claim 1, wherein the second data transmission comprises an adjusted precoding parameter, wherein the second data transmission comprises a same rank as the first data transmission in the first TTI.

18.	(Original) The method of claim 17, wherein the second TTI is transmitted without a control signal.

19.	(Previously Presented) The method of claim 1, wherein a channel on which the information indicative of channel quality is transmitted is power controlled based on at least one of a received reference signal received power (RSRP), a Received Signal Strength Indicator (RSSI) or a channel Signal-to-Noise Ratio (SNR).

20.	(Previously Presented) The method of claim 1, wherein the information indicative of channel quality comprises a prediction of a channel estimate for the second TTI.

21.	(Currently Amended) An apparatus for wireless communication at a first user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
receive a first data transmission directly from a second UE in a first transmission time interval (TTI); 
receive a first reference signal directly from the second UE in the first TTI; 

transmit, to the second UE, information indicative of channel quality based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI or a second TTI consecutively following the first TTI; and 
receive a second data transmission from the second UE having one or more transmission parameters of the second TTI adapted based on: (i) the information indicative of channel quality transmitted to the second UE, and (ii) an amount of data in the second data transmission. 

22.	(Currently Amended) A method of wireless communication at a first user equipment (UE), comprising: 
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI);
transmitting a first reference signal directly to the second UE in the first TTI; 
receiving, from the second UE, information indicative of channel quality based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI or a second TTI consecutively following the first TTI; 
determining whether to adapt of the second TTI based on: (i) the information indicative of channel quality received from the second UE, and (ii) an amount of data to be sent to the second UE in a second data transmission; and 
transmitting the second data transmission to the second UE, the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel quality received from the second UE.

23.	(Original) The method of claim 22, wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication.

24.	(Previously Presented) The method of claim 22, further comprising transmitting a second reference signal to the second UE in the second TTI, wherein the second reference signal comprises precoding adapted based on the information indicative of channel quality.

25.	(Original) The method of claim 22, wherein the first reference signal comprises a channel state information-reference signal (CSI-RS).

26.	(Original) The method of claim 25, further comprising transmitting a second reference signal in the first TTI, the second reference signal for decoding data in the first TTI, wherein the CSI-RS is multiplexed with the second reference signal.

27.	(Original) The method of claim 25, further comprising transmitting a second reference signal in the first TTI, the second reference signal for decoding data in the first TTI, and wherein the CSI-RS is transmitted in a separate symbol than the second reference signal.

28.	(Previously Presented) The method of claim 22, further comprising: 
transmitting a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a first rank indicator (RI), a layer mapping and a precoding type; wherein the first control signal is transmitted in the first TTI; and 
transmitting a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted based on the information indicative of channel quality comprises one or more of a precoding matrix indicator (PMI), a second RI, a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate. 

29.	(Canceled)

30.	(Currently Amended) An apparatus for wireless communication at a first user equipment (UE), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
transmit a first data transmission directly to a second UE in a first transmission time interval (TTI);
transmit a first reference signal directly to the second UE in the first TTI;
receive, from the second UE, information indicative of channel quality based on the first reference signal, the information being adjacent to an acknowledgment or negative acknowledgment (ACK/NACK) in at least one of the first TTI or a second TTI consecutively following the first TTI;
determine whether to adapt one or more transmission parameters of the second TTI based on: (i) the information indicative of channel quality received from the second UE, and (ii) an amount of data to be sent to the second UE in a second data transmission; and 
transmit the second data transmission to the second UE, the second data transmission having the one or more transmission parameters adapted based on the information indicative of channel quality received from the second UE.

31.	(Previously Presented) The method of claim 1, wherein the information indicative of channel quality comprises indicates at least one of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, and a coding rate.

32.	(Previously Presented) The method of claim 1, wherein the ACK/NACK is carried in a last symbol of the first TTI, and the information is adjacent to the ACK/NACK in one of a penultimate symbol of the first TTI immediately before the last symbol or in a first symbol of the second TTI consecutively following the first TTI.




















Allowable Subject Matter
Claims 1-3, 5-6, 8, 10-28, and 30-32 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 21, the combination of limitations involving, transmitting, to a second UE, information indicative of channel quality in at least one of a first TTI or a second TTI consecutively following the first TTI; and receiving a second data transmission from the second UE having one or more transmission parameters of the second TTI adapted based on: (i) the information indicative of channel quality transmitted to the second UE, and (ii) an amount of data in the second data transmission, among other claim limitation, are non-obvious over the prior art. 
Regarding claim 22 and 30, the combination of limitations involving, receiving, from a second UE, information indicative of channel quality in at least one of a first TTI or a second TTI consecutively following the first TTI; and determining whether to adapt one or more transmission parameters of the second TTI based on: (i) the information indicative of channel quality received from the second UE, and (ii) an amount of data to be sent to the second UE in a second data transmission, among other claim limitation, are non-obvious over the prior art.
The closest prior art, Hu et al. (US 20200305176 A1) and Guo et al. (US 20200022089 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416